 


109 HR 501 IH: Fairness and Accountability in Broadcasting Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 501 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Ms. Slaughter (for herself, Mr. Holt, Mr. Grijalva, Mr. Filner, Mr. Rangel, Mr. Owens, Ms. Watson, Mr. Kucinich, Mr. Hinchey, Mr. McDermott, Ms. Woolsey, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To enforce the public interest obligations of broadcast station licensees to their local communities. 
 
 
1.Short titleThis Act may be cited as the Fairness and Accountability in Broadcasting Act. 
2.FindingsThe Congress finds the following: 
(1)The Communications Act of 1934 requires the Federal Communications Commission and broadcast licensees to promote the public interest, a phrase that appears 40 times in the legislation. 
(2)Because broadcasters receive free licenses to use the public’s airwaves, estimated to be worth hundreds of billions of dollars, they have an obligation to uphold the public’s interest, and to adequately inform the public about news and opinion. 
(3)From 1949 to 1987, a policy of the Federal Communications Commission (FCC) required that radio and television stations air all sides of important or controversial issues, and give equal time to all candidates. 
(4)Since the rescission of the Fairness Doctrine, the country has experienced a proliferation of highly partisan networks, news outlets, and ownership groups that disseminate unbalanced news coverage and broadcast content. 
(5)News consumers, particularly those of talk radio, are overwhelmingly exposed to a single point of view. A 2004 survey by Democracy Radio revealed that 90 percent of all broadcast hours on talk radio are characterized as conservative. This imbalance results in issues of public importance receiving little or no attention, while others are presented in a manner not conducive to the listeners’ receiving the facts and range of opinions necessary to make informed decisions. 
(6)The 2004 survey, done by Democracy Radio, found that there were 2,349 hours of local conservative programs broadcast every week versus 555 hours of local progressive programs, and 39,382 hours of national conservative programs broadcast every week versus 2,487 hours of national progressive programs. 
(7)An April 2004 poll, conducted by Media Matters for America of likely voters shows overwhelming support across the political and demographic spectrum for restoring rules requiring fairness and balance on the public’s airwaves. When asked whether television and radio stations that use the public’s airwaves should be required to present the sides of an issue in a reasonably balanced way including giving time to opposing points of view.  
(8)Democracy is built on the concept that the views, beliefs, and values of an informed citizenry provide the best basis for political decision-making. 
2.Implementation of public interest standardsSection 309 of the Communications Act of 1934 (47 U.S.C. 309) is amended by adding at the end the following new subsection: 
 
(l) Implementation of public interest standard 
(1)PurposeThe purposes of this subsection are— 
(A)to restore fairness in broadcasting;  
(B)to ensure that broadcasters meet their public interest obligations; 
(C)to promote diversity, localism, and competition in American media; and 
(D)to ensure that all radio and television broadcasters— 
(i)are accountable to the local communities they are licensed to serve; 
(ii)offer diverse views on issues of public importance, including local issues; and 
(iii)provide regular opportunities for meaningful public dialogue among listeners, viewers, station personnel, and licensees. 
(2)Standards for public interest determinationsThe Commission may not issue or renew any license for a broadcasting station based upon a finding that the issuance or renewal serves the public interest, convenience, and necessity unless such station is in compliance with the requirements of this subsection. 
(3)Coverage of issues of public importanceEach broadcast station licensee shall, consistent with the purposes of this subsection, cover issues of importance to their local communities in a fair manner, taking into account the diverse interests and viewpoints in the local community. 
(4)Hearings on needs and interests of the communityEach broadcast station licensee shall hold two public hearings each year in its community of license during the term of each license to ascertain the needs and interests of the communities they are licensed to serve. One hearing shall take place two months prior to the date of application for license issuance or renewal. The licensee shall, on a timely basis, place transcripts of these hearings in the station’s public file, make such transcripts available via the Internet or other electronic means, and submit such transcripts to the Commission as a part of any license renewal application. All interested individuals shall be afforded the opportunity to participate in such hearings. 
(5)Documentation of issue coverageEach broadcast station licensee shall document and report in writing, on a biannual basis, to the Commission, the programming that is broadcast to cover the issues of public importance ascertained by the licensee under paragraph (3) or otherwise, and on how such coverage reflects the diverse interests and viewpoints in the local community of such station. Such documents shall also be placed, on a timely basis, in the station’s public file and made available via the Internet or other electronic means. 
(6)Consequences of failure 
(A)Petitions to denyAny interested person may file a petition to deny a license renewal on the grounds of— 
(i)the applicant's failure to afford reasonable opportunities for presentation of opposing points of view on issues of public importance in its overall programming, or the applicant's non-compliance with the Commission’s programming rules and policies relating to news staging and sponsorship identification; 
(ii)the failure to hold hearings as required by paragraph (3); 
(iii)the failure to ascertain the needs and interests of the community; or 
(iv)the failure to document and report on the manner in which fairness and diversity have been addressed in local programming. 
(B)Commission reviewAny petition to deny filed under subparagraph (A) shall be reviewed by the Commission. If the Commission finds that the petition provides prima facie evidence of a violation, the Commission shall conduct a hearing in the local community of license to further investigate the charges prior to renewing the license that is the subject of such petition. 
(C)Other remediesNothing in this subsection shall preclude the Commission from imposing on a station licensee any other sanction available under this Act or in law for a failure to comply with the requirements of this subsection. 
(7)Annual report The Commission shall report annually to the Congress on petitions to deny received under this subsection, and on the Commission’s decisions regarding those petitions.. 
3.Term of license 
(a)AmendmentSection 307(c)(1) of the Communications Act of 1934 (47 U.S.C. 307(c)(1)) is amended by striking 8 years each place it appears and inserting 4 years. 
(b)Effective dateThe amendment made by subsection (a) shall be effective with respect to any license granted by the Federal Communications Commission after the date of enactment of this Act. 
 
